       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       La Senda 52-78, LLC, a California         Act; Unruh Civil Rights Act
14     Limited Liability Company;
       Hom Korean Kitchen Inc., a
15     California Corporation; and Does 1-
       10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of La Senda 52-78, LLC, a California
19   Limited Liability Company; Hom Korean Kitchen Inc., a California
20   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
21
22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   level C-5 quadriplegic. He cannot walk and also has significant manual

26   dexterity impairments. He uses a wheelchair for mobility and has a specially

27   equipped van.

28     2. Defendant La Senda 52-78, LLC owned the real property located at or


                                            1

     Complaint
       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 2 of 7




 1   about 76 E. Santa Clara St, San Jose, California, in March 2020.
 2     3. Defendant La Senda 52-78, LLC owns the real property located at or
 3   about 76 E. Santa Clara St, San Jose, California, currently.
 4     4. Defendant Hom Korean Kitchen Inc. owned HoM Korean Kitchen
 5   located at or about 76 E. Santa Clara St, San Jose, California, in March 2020.
 6     5. Defendant Hom Korean Kitchen Inc. owns HoM Korean Kitchen
 7   (“Restaurant”) located at or about 76 E. Santa Clara St, San Jose, California,
 8   currently.
 9     6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein,
14   including Does 1 through 10, inclusive, is responsible in some capacity for the
15   events herein alleged, or is a necessary party for obtaining appropriate relief.
16   Plaintiff will seek leave to amend when the true names, capacities,
17   connections, and responsibilities of the Defendants and Does 1 through 10,
18   inclusive, are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 3 of 7




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     10. Plaintiff went to the Restaurant in March 2020 with the intention to
 6   avail himself of its goods motivated in part to determine if the defendants
 7   comply with the disability access laws.
 8     11. The Restaurant is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11   to provide wheelchair accessible dining surfaces in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     13. The Restaurant provides dining surfaces to its customers but fails to
14   provide wheelchair accessible dining surfaces.
15     14. One problem that plaintiff encountered is the lack of sufficient knee or
16   toe clearance under the dining surfaces for wheelchair users.
17     15. Plaintiff believes that there are other features of the dining surfaces that
18   likely fail to comply with the ADA Standards and seeks to have fully compliant
19   dining surfaces available for wheelchair users.
20     16. On information and belief the defendants currently fail to provide
21   wheelchair accessible dining surfaces.
22     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
23   personally encountered these barriers.
24     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
25   wheelchair accessible facilities. By failing to provide accessible facilities, the
26   defendants denied the plaintiff full and equal access.
27     19. The failure to provide accessible facilities created difficulty and
28   discomfort for the Plaintiff.


                                               3

     Complaint
       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 4 of 7




 1     20. The defendants have failed to maintain in working and useable
 2   conditions those features required to provide ready access to persons with
 3   disabilities.
 4     21. The barriers identified above are easily removed without much
 5   difficulty or expense. They are the types of barriers identified by the
 6   Department of Justice as presumably readily achievable to remove and, in fact,
 7   these barriers are readily achievable to remove. Moreover, there are numerous
 8   alternative accommodations that could be made to provide a greater level of
 9   access if complete removal were not achievable.
10     22. Plaintiff will return to the Restaurant to avail himself of its goods and to
11   determine compliance with the disability access laws once it is represented to
12   him that the Restaurant and its facilities are accessible. Plaintiff is currently
13   deterred from doing so because of his knowledge of the existing barriers and
14   his uncertainty about the existence of yet other barriers on the site. If the
15   barriers are not removed, the plaintiff will face unlawful and discriminatory
16   barriers again.
17     23. Given the obvious and blatant nature of the barriers and violations
18   alleged herein, the plaintiff alleges, on information and belief, that there are
19   other violations and barriers on the site that relate to his disability. Plaintiff will
20   amend the complaint, to provide proper notice regarding the scope of this
21   lawsuit, once he conducts a site inspection. However, please be on notice that
22   the plaintiff seeks to have all barriers related to his disability remedied. See
23   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
24   encounters one barrier at a site, he can sue to have all barriers that relate to his
25   disability removed regardless of whether he personally encountered them).
26
27   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
28   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all


                                               4

     Complaint
       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 5 of 7




 1   Defendants.) (42 U.S.C. section 12101, et seq.)
 2     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 3   again herein, the allegations contained in all prior paragraphs of this
 4   complaint.
 5     25. Under the ADA, it is an act of discrimination to fail to ensure that the
 6   privileges, advantages, accommodations, facilities, goods and services of any
 7   place of public accommodation is offered on a full and equal basis by anyone
 8   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 9   § 12182(a). Discrimination is defined, inter alia, as follows:
10            a. A failure to make reasonable modifications in policies, practices,
11                or procedures, when such modifications are necessary to afford
12                goods,    services,    facilities,   privileges,    advantages,   or
13                accommodations to individuals with disabilities, unless the
14                accommodation would work a fundamental alteration of those
15                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
16            b. A failure to remove architectural barriers where such removal is
17                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
18                defined by reference to the ADA Standards.
19            c. A failure to make alterations in such a manner that, to the
20                maximum extent feasible, the altered portions of the facility are
21                readily accessible to and usable by individuals with disabilities,
22                including individuals who use wheelchairs or to ensure that, to the
23                maximum extent feasible, the path of travel to the altered area and
24                the bathrooms, telephones, and drinking fountains serving the
25                altered area, are readily accessible to and usable by individuals
26                with disabilities. 42 U.S.C. § 12183(a)(2).
27     26. When a business provides facilities such as dining surfaces, it must
28   provide accessible dining surfaces.


                                             5

     Complaint
       Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 6 of 7




 1     27. Here, accessible dining surfaces have not been provided in
 2   conformance with the ADA Standards.
 3     28. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     29. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     30. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     31. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     32. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     33. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
        Case 5:20-cv-06802-LHK Document 1 Filed 09/30/20 Page 7 of 7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4      35. Although the plaintiff encountered frustration and difficulty by facing
 5   discriminatory barriers, even manifesting itself with minor and fleeting
 6   physical symptoms, the plaintiff does not value this very modest physical
 7   personal injury greater than the amount of the statutory damages.
 8
 9
10             PRAYER:
11             Wherefore, Plaintiff prays that this Court award damages and provide
12   relief as follows:
13           1. For injunctive relief, compelling Defendants to comply with the
14   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
15   plaintiff is not invoking section 55 of the California Civil Code and is not
16   seeking injunctive relief under the Disabled Persons Act at all.
17           2. Damages under the Unruh Civil Rights Act, which provides for actual
18   damages and a statutory minimum of $4,000 for each offense.
19           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
20   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
21
     Dated: September 28, 2020            CENTER FOR DISABILITY ACCESS
22
23
                                          By:
24
                                          _______________________
25
                                                 Amanda Seabock, Esq.
26                                               Attorney for plaintiff
27
28


                                                7

     Complaint
